Citation Nr: 0700717	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for defective 
vision.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to January 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  Pursuant 
to his request, the veteran was afforded a videoconference 
hearing before the undersigned in May 2006, a transcript of 
which is of record.  Additional documentary evidence was 
received into the record at the time of the May 2006 hearing, 
along with a waiver of initial RO consideration of such 
evidence.  In addition, the veteran's motion to advance his 
appeal on the Board's docket, due to his age, was granted 
during the course of that proceeding.  

The matter of entitlement to service connection for defective 
vision on de novo review is being remanded to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  Service connection for defective vision, to include 
cataracts, macular degeneration, and corneal dystrophy and 
edema, was most recently denied by an unappealed rating 
decision in October 1998 essentially on the basis that no 
current visual defect was shown to be related to the 
veteran's service, to include his medications for malaria 
therein.  

2.  Evidence received since the October 1998 decision tends 
to show the veteran was treated with Atabrine in service and 
suggests there may be a nexus between such medication and 
visual defects; it bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
defective vision may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim to reopen; 
but as the disposition herein reached is favorable to the 
veteran to the extent indicated, there is no need to discuss 
the impact of the VCAA in this case.

An unappealed rating decision is final based on the evidence 
of record at the time of such decision.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(This definition has been modified, but the modification 
applies only to claims filed on or after August 29, 2001.  
The instant claim to reopen was filed prior to that date.  
See 66 Fed. Reg. 45620 (2001)).

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for defective vision was denied by the RO 
initially in March 1995 on the bases that there was no 
evidence of eye disease or trauma in service and that 
refractive error was not a disability for which VA 
compensation was payable.  Notice of the denial and of the 
veteran's appellate rights was provided to him later that 
month, following which no appeal was initiated, thereby 
rendering the March 1995 action final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

A petition to reopen the claim for service connection for 
vision problems caused by bilateral cataracts, senile macular 
degeneration, and corneal dystrophy and edema was 
subsequently filed, and by rating action of October 1998, 
such claim was denied as not well grounded.  The RO 
specifically found that there were no findings regarding any 
claimed disability in service medical records or any evidence 
of use of Atabrine in service.  Medical evidence linking use 
of Atabrine with any disorder of the eyes was also noted to 
be absent.  The veteran was notified of the October 1998 
decision and of his appellate rights.  He did not appeal the 
October 1998 denial of his claim for service connection for 
defective vision, and that decision became final.  
38 U.S.C.A. § 7105.  

Received by the RO in August and September 1999 through the 
veteran's Congressman, and in April 2000, were statements and 
various duplicate copies of medical records regarding the 
veteran's claimed defective vision, representing a claim to 
reopen.  By rating decision in August 2000, the RO continued 
and confirmed the prior denial of service connection for 
defective vision, finding that the veteran's claim to reopen 
was not well grounded.  In September 2000, the veteran 
requested reconsideration of the August 2000 denial on the 
basis of his submission of an additional medical statement 
from a treating physician.  Prior to acting on the 
reconsideration request, the RO in March 2002 correspondence 
advised the veteran that, due to the passage of the VCAA and 
the elimination of the concept of well groundedness, further 
adjudication of his claim would follow.  By its rating action 
of November 2002, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
to reopen for defective vision, with such action leading to 
the appeal now before the Board.  

Given the finality of the most recent denial in October 1998, 
as set forth above, the question at this juncture is whether 
new and material evidence has been presented to reopen the 
veteran's previously denied claim.  This ordinarily would 
necessitate a review of the evidence submitted prior to and 
subsequent to that most recent, final denial.

In this instance, however, a letter from a treating 
physician, S.S., dated in September 2000, speaks to the 
veteran's history of inservice use of atropine and the 
subsequent development of light sensitivity.  Various medical 
articles, abstracts, and records of internet searches 
submitted in May 2003 likewise point to possible side effects 
of the use of antimalarial agents, such as quinine and its 
synthetic equivalent, sold under the brand name of Atabrine.  
As well, the record as developed subsequent to October 1998 
includes pertinent entries in VA outpatient records, 
including an entry in February 2003 of a clinical impression 
of a question of retinal toxicity from Atabrine, and a May 
2003 notation of a history of Atabrine use during World War 
II in association with retinal pigment epithelium changes and 
peripapillary atrophy. 

Whereas the evidence on file in October 1998 was found by the 
RO not to identify inservice use of Atabrine or medical data 
linking use of Atabrine with any disorder of the eyes, the 
evidence received thereafter tends to show a history of 
Atabrine and/or atropine ingestion in service and possible 
disablement attributable thereto. To that extent, the 
materials referenced above must be considered new and 
material. They were not previously before agency 
decisionmakers, bear directly and substantially upon the 
specific matter under consideration, and must be considered 
in order to decide fairly the merits of the claim.  
Accordingly, the additional evidence received since October 
1998 is new and material, and the claim must be reopened.



ORDER

The appeal to reopen the claim seeking service connection for 
defective vision is reopened.


REMAND

The question of whether the veteran's defective vision or 
other eye disorder originated in or as a result of some 
inservice occurrence, such as ingestion of antimalarial or 
other agents, has not to date been fully addressed by any VA 
medical professional.  Remand is deemed necessary in order to 
obtain review of this question in the context of the 
veteran's reopened claim.  38 C.F.R. § 3.159.

Accordingly, this matter is REMANDED for the following 
actions:

1.  All records of VA medical treatment 
not already on file, compiled at VA 
facilities since March 2006 and 
pertaining to the veteran's claimed 
defective vision or any other disorder of 
either eye, must be secured for the 
record.

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an ophthalmologist to ascertaining the 
nature and likely etiology of any 
existing disorder of either eye, 
including defective vision.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing deemed necessary.  All 
pertinent eye-related diagnoses must be 
set forth.

The examiner is asked to provide a 
professional opinion and supporting 
rationale as to the following:

Is it at least as likely as not 
that any currently existing eye 
disorder of the veteran had its 
onset during his active duty 
from February 1943 to January 
1946, or is otherwise related 
to an event in service, 
including use of antimalarial 
agents or other prescribed 
medication?  Use by the 
examiner of the "at least as 
likely as not" language in 
responding is required.

3.  The RO should then readjudicate de 
novo the claim of service connection for 
defective vision.  If it remains denied, 
the veteran and his representative must 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary development.  No inference as 
to the outcome of this matter should be drawn from the 
actions requested.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


